 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW S. GARZA,                                    No. 1:20-cv-01639-NONE-HBK
12                         Plaintiff,                      JOINT STIPULATION FOR DISMISSAL
                                                           UNDER FED. R. CIV. P. 41 (a)(1)(A)(ii)
13            v.
                                                           (Doc. No. 26)
14    CERTAIN UNDERWRITERS AT
      LLOYD’S OF LONDON SUBSCRIBING                        ORDER TO ASSIGN TO DISTRICT JUDGE
15    TO THE SUBJECT POLICY, et al.,
16                         Defendants.
17

18

19          On June 30, 2021, the parties filed a Joint Stipulation for Dismissal. (Doc. No. 26). The

20   Stipulation, filed pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), states the dismissal is without

21   prejudice “with each party to bear its/his own attorneys' fees and costs.” (Id.).

22          Accordingly:

23          1. Pursuant to the Joint Stipulation for Dismissal (Doc. No. 26), this action is dismissed

24                 without prejudice under Fed. R. Civ. P. 41(a)(1)(A)(ii).

25          2. The Clerk of Court is respectfully directed to terminate all pending motions, deadlines,

26                 and future scheduled hearings to the extent appropriate, assign this case to a district

27                 judge and close this case.

28                 ///
                                                          1
 1   IT IS SO ORDERED.
 2

 3   Dated:   July 2, 2021
                             HELENA M. BARCH-KUCHTA
 4                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             2
